January 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     PAMELA JOHNSON, M.D., Appellant

NO. 14-14-00527-CV                          V.

                         ROSARIO GOMEZ, Appellee
                     ________________________________

      This cause, an interlocutory appeal from the judgment in favor of appellee,
Rosario Gomez, signed June 13, 2014, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Pamela Johnson, M.D., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.